Citation Nr: 1142353	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  06-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee disorder. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1998 to September 2003.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for a bilateral knee disorder.

This matter was previously before the Board in March 2009 and September 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran claims she has arthritis of the knees that manifested in service.  Service medical records include an April 2003 bone scan which noted scattered mild diffuse degenerative joint disease in the shoulders, sternomanubrial joint, hips, feet, and ankles.  In a May 2003 medical history report, the Veteran denied knee trouble.  

During a February 2004 VA examination, the Veteran reported she had "arthritis" in and about her ankles, knees, hips, shoulders, and spine for the past three years.  She stated that this causes constant aching of pain in the joints and impedes her ability to walk/or stand.  The examiner noted that gross examination of all joints were within normal limits. 

During a September 2004 VA examination, the Veteran reported that a bone scan found she had uptake in various joints including her knees.  She had not been having problems with these areas.  The Veteran reported she was told that she had arthritis in all these joints and that she should take Motrin as needed.  She indicated that in 2003, she developed retropatellar and patellar tendon discomfort with squatting and carrying her daughter up and down stairs.  The pain is brief and not constant.  X-ray results of the knees were negative.  The examiner diagnosed bilateral patella chondromalacia, mild, left greater than right.  

In a February 2011 letter, the Veteran reported she has had no other treatment for her knees.  

During a May 2011 VA examination, the Veteran reported that in 2002 or 2003 she noticed bilateral knee pains with the right knee worse than the left knee.  She stated that she was evaluated by a military physician for a foot condition and had a full body scan done with a diagnosis of arthritis.  She reported that since her discharge from service, she has not seen a doctor for her knee disorder.  X-ray results found mild uni-compartmental arthrosis of the bilateral knees.  The examiner noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner opined that mild uni-compartmental arthrosis of the bilateral knees was not caused by or a result of the Veteran's period of active service.  The examiner further indicated that there was no documentation of the claimed "bilateral knee condition" as a chronic issue available in the medical records.  The examiner determined that the diagnosis was an incidental finding on the X-rays more than seven years after separation from service; thus, the onset is unknown.  

Although the Veteran has had two separate examinations for the purpose of determining the etiology of her claimed bilateral knee disorder, the Board finds the foregoing examinations were not adequate.  Initially, the September 2004 VA examination failed to give an opinion as to the etiology of the Veteran's diagnosed bilateral patella chondromalacia.  Additionally, while the May 2011 VA examination opined that the Veteran's current diagnosis of mild uni-compartmental arthrosis diagnosed seven years after service was not attributable to service, the examiner did not reference the diagnosis of bilateral patella chondromalacia diagnosed just a year after separation.  The Board finds that another VA examination is necessary to clarify the Veteran's current diagnosis and determine if there exists any relation to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for her claimed knee disorder and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The Veteran shall be scheduled for a VA orthopedic examination.  Prior to the examination, the claims filer and a copy of this Remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place shall be included in the report of the examiner.  All indicated tests and studies are to be performed.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Joints Examination.
The examiner is directed to opine as to whether it is at least as likely as not that any current bilateral knee disability found on examination had its clinical onset during service or is related to any in-service disease, event, or injury. 

In doing so, the examiner should specifically comment on the September 2004 VA examination diagnosis and the May 2011 VA examination opinion.

The examiner must also acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale. 

In this regard, the Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


